     Case 1:14-cr-00102-WMS-HKS Document 319 Filed 11/20/18 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

         v.                                                              14-CR-102-S


GREGORY KWIATKOWSKI,

                                     Defendant.




                      STATEMENT OF THE GOVERNMENT
                    WITH RESPECT TO SENTENCING FACTORS

       PLEASE TAKE NOTICE that the government adopts the findings of the Presentence

Report with respect to sentencing factors except that the plea agreement differs from the

Sentencing Guideline calculation in the Presentence Report. The Presentence Report found

that the defendant was a total offense level of 22 prior to acceptance of responsibility and the

government found that the defendant was a total offense level of 20. Pursuant to United

States v. Lawlor, 168 F.3d 633 (2d Cir. 1999), the government is bound to advocate the

calculation in the plea agreement.



       Should the defendant present any letters of support or sentencing statement to the

Court, the United States will move to strike the items from the record if this office is not

provided with copies at least three (3) business days prior to sentencing.
     Case 1:14-cr-00102-WMS-HKS Document 319 Filed 11/20/18 Page 2 of 3




       The defendant is required by 18 U.S.C. ' 3013 to pay the sum of $25 at the time of

sentencing. Immediately after sentencing, the defendant must pay the amount due by

personal check, cashier=s check or certified funds to the United States District Court Clerk.



       It is requested that the Court order that all financial obligations be due immediately.

In the event the defendant lacks the ability to immediately pay the financial obligations in

full, it is requested that the Court set a schedule for payment of the obligations.



       In the event present counsel for the defendant will continue to represent the defendant

after sentencing in regard to the collection of unpaid financial obligation(s), it is requested

that a letter so advising be sent to:

               Asset Forfeiture/Financial Litigation Unit
               U.S. Attorney=s Office WDNY
               138 Delaware Avenue
               Buffalo, New York 14202


If a letter is not received within ten (10) days of sentencing, the defendant will be directly

contacted regarding collection of the financial obligation(s).



       Upon the ground that the defendant has assisted authorities in the investigation or

prosecution of the defendant=s own misconduct by timely notifying authorities of the

defendant=s intention to enter a plea of guilty, thereby permitting the government to avoid

preparing for trial and permitting the government and the Court to allocate their resources




                                                2
     Case 1:14-cr-00102-WMS-HKS Document 319 Filed 11/20/18 Page 3 of 3




efficiently, the government hereby moves the Court to apply the additional one (1) level

downward adjustment for acceptance of responsibility pursuant to U.S.S.G. ' 3E1.1(b).


      DATED:        Buffalo, New York, November 20, 2018.


                                         JAMES P. KENNEDY, JR.
                                         United States Attorney


                                  BY:    /s/AARON J. MANGO
                                         Assistant U.S. Attorney
                                         United States Attorney’s Office
                                         138 Delaware Avenue
                                         Buffalo, New York 14202
                                         (716) 843-5882
                                         Aaron.Mango@usdoj.gov




                                            3
